BY THE COURT
There are in general only two grounds for the dissolution of an attachment: first, that the affidavit is insufficient, and, second, that the grounds stated in the affidavit are untrue. Swan’s Treatise, 20th Ed., page 480. The dissolution of the attachment was not made on either of these grounds. Under the circumstances the plaintiff had a right to have his attachment remain in force and his lien preserved until his claim was satisfied or the proceeds of the sale of the attached property, in so far as they were applicable] to his claim, were applied thereon. Upon sale of the property under the agreement, the lien would attach to the fund derived therefrom.
For the reasons given the judgment will be reversed and] the cause remanded with directions to overrule the motion “to dismiss” the attachment, and for further proceedings according to law not inconsistent with this opinion.
Williams, Lloyd and Richards, JJ., concur.